Dyer, J.,
dissenting. The statute limits to a final decision of the Court of Common Pleas, such actions wherein the matter in demand does not exceed the value of £20. The magnitude of the demand, is to be ascertained by the jury, and not by the court, unless by agreement of parties; and since the plaintiff, in this action, has demanded a sum for interest -or damage, exceeding the stated debt, the question, whether he shall recover more than the debt so stated, he has a right to have determined by jury; and until that is determined, the court cannot legally deprive the party of an appeal.